                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 15-00184-01

VERSUS                                          JUDGE S. MAURICE HICKS, JR.

TYRONE LARRY SMITH                              MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM ORDER

       Before the Court is a Motion for Recusal (Record Document 281) filed by the

defendant, Tyrone Larry Smith (“Smith”).       Smith seeks recusal of the undersigned

pursuant to 28 U.S.C. § 455(a) and (b)(1). The Government opposes the motion. See

Record Document 297. For the reasons set forth below, the Motion to Recuse is DENIED.

       Section 455(a) provides that “any justice, judge, or magistrate judge of the United

States shall disqualify himself in any proceeding in which his impartiality might reasonably

be questioned.” 28 U.S.C. § 455(a). Section 455(b)(1) provides that a judge “shall also

disqualify himself . . . where he has a personal bias or prejudice concerning a party, or

personal knowledge of disputed evidentiary facts concerning the proceeding.” 28 U.S.C.

§ 455(b)(1). Here, Smith moves for recusal under both aforementioned sections, arguing

“this Court has already determined issues relating to his culpability both during the bench

trial in this matter and at the sentencing hearing.” Record Document 281 at 1. More

specifically, Smith contends that the undersigned “has already made substantial

credibility determinations and findings of fact relative to the exact same scenario

presented currently.” Id. at 3. Smith believes this Court has “prejudged” him, “is biased

against him,” and “has formed a negative opinion of [him].” Id. at 4. Smith maintains that

recusal is appropriate because this Court is no longer an impartial arbiter. See id. at 5.
All grounds for recusal cited by Smith focus on judicial rulings and/or remarks. He has

not alleged any extrajudicial factors for recusal.

       In Liteky v. U.S., 510 U.S. 540, 114 S.Ct. 1147 (1994), the Supreme Court

addressed the circumstances which could necessitate the recusal of a judge for

“impartiality,” pursuant to Section 455(a), or for “bias or prejudice,” pursuant to Section

455(b)(1). The Liteky court noted that “judicial rulings alone almost never constitute a

valid basis for a bias or partiality motion.” Id. at 555, 114 S.Ct. at 1157. The Liteky court

further explained:

       In and of themselves (i.e., apart from surrounding comments or
       accompanying opinion), [judicial rulings] cannot possibly show reliance
       upon an extrajudicial source; and can only in the rarest circumstances
       evidence the degree of favoritism or antagonism required (as discussed
       below) when no extrajudicial source is involved. . . . Second, opinions
       formed by the judge on the basis of facts introduced or events occurring in
       the course of the current proceedings, or of prior proceedings, do not
       constitute a basis for a bias or partiality motion unless they display a deep-
       seated favoritism or antagonism that would make fair judgment impossible.
       Thus, judicial remarks during the course of a trial that are critical or
       disapproving of, or even hostile to, counsel, the parties, or their cases,
       ordinarily do not support a bias or partiality challenge. They may do so if
       they reveal an opinion that derives from an extrajudicial source; and they
       will do so if they reveal such a high degree of favoritism or antagonism as
       to make fair judgment impossible. . . . Not establishing bias or partiality,
       however, are expressions of impatience, dissatisfaction, annoyance, and
       even anger, that are within the bounds of what imperfect men and women,
       even after having been confirmed as federal judges, sometimes display. A
       judge’s ordinary efforts at courtroom administration—even a stern and
       short-tempered judge’s ordinary efforts at courtroom administration—
       remain immune.

Liteky, 510 U.S. at 555-556, 114 S. Ct. at 1157. The Liteky court specifically addressed

remands, holding that “it has long been regarded as normal and proper for a judge to sit

in the same case upon its remand, and to sit in successive trials involving the same

defendant.” Id. at 551, 114 S.Ct. at 1155.



                                        Page 2 of 3
        Here, all of Smith’s grounds for recusal are based on judicial rulings or judicial

remarks made during the bench trial or sentencing hearing. To the extent any opinion

was formed by the undersigned about Smith, “it was a proper and appropriate opinion

acquired in the course of judicial proceedings, in reliance on information learned during

the proceedings.” U.S. v. Mizell, 88 F.3d 288, 300 (1996). 1 Moreover, on remand, this

matter will be tried to a jury of Smith’s peers, thereby removing the undersigned as the

finder of fact. It will be the jury’s domain to assess the credibility of witnesses and to

determine guilty or innocence. Thus, having fully considered both Smith’s argument and

the applicable law, this Court finds that a reasonable person, being fully advised of the

facts, would not harbor doubts regarding this Court’s impartiality. Smith has failed to

demonstrate actual or perceived bias or prejudice. Recusal under Section 455(a) or

Section 455(b)(1) is not required in this instance. Smith’s Motion for Recusal (Record

Document 281) is DENIED.

        IT IS SO ORDERED.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 26th day of November,

2018.




1“The   judge who presides at a trial may, upon completion of the evidence, be exceedingly
ill disposed towards the defendant, who has been shown to be a thoroughly reprehensible
person. But the judge is not thereby recusable for bias or prejudice, since his knowledge
and the opinion it produced were properly and necessarily acquired in the course of the
proceedings, and are indeed sometimes (as in a bench trial) necessary to completion of
the judge’s task. As Judge Jerome Frank pithily put it: ‘Impartiality is not gullibility.
Disinterestedness does not mean child-like innocence. If the judge did not form
judgments of the actors in those court-house dramas called trials, he could never render
decisions.” Liteky, 510 U.S. at 550-551, 114 S.Ct. at 1155, citing In re J.P. Linahan, Inc.,
138 F.2d 650, 654 (2nd Cir. 1943).
                                       Page 3 of 3
